Mr. Chief Justice McBride
delivered the following dissenting opinion:
The cases cited in the opinion fully justify upon authority the conclusion reached, but in my opinion they all overlook to a great extent the element of morals and public policy which enters into the question. Under the testimony here we have a case of a man deserting his lawful wife and living in adultery with another woman, who, the circumstances indicate, must have been aware of his offense against his wife and family. In this situation he takes the money that should have been expended for the protection of his lawful wife and buys a policy of insurance for his mistress. To allow the mistress under such circumstances to recover would, in my judgment, be contrary to public policy and good morals. It would tend to encourage such illicit relations, and. to promote their continuance. Though the contract was void as against *292good morals, the insurance company has not made such a defense, hut by its interpleader has brought the money into court and says that it is indifferent as to who takes it. Since the money of the husband bought the policy, and we are sitting as a court of equity to dispose of it, I am of the opinion that it would be good equity to turn it into the husband’s estate.
There is no precedent for the course thus indicated, but, in my judgment, the Supreme Court of Oregon should make one, as I believe the law justifies it and the conservation of public morals requires it.